09-1612-ag
         Chen v. Holder
                                                                                     IJ Sichel
                                                                                          BIA
                                                                                 A095 673 990
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27 th day of April, two thousand ten.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                REENA RAGGI,
 9                DEBRA ANN LIVINGSTON,
10                        Circuit Judges.
11       _________________________________________
12
13       JIE CHEN,
14                        Petitioner,
15
16                         v.                                    09-1612-ag
17                                                               NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                 Yee Ling Poon, New York, New York.
24
25       FOR RESPONDENT:                 Tony West, Assistant Attorney
26                                       General; David V. Bernal, Assistant
27                                       Director; Colette J. Winston, Trial
28                                       Attorney, Office of Immigration
29                                       Litigation, United States Department
30                                       of Justice, Washington, D.C.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5         Jie Chen, a native and citizen of the People’s Republic

6    of China, seeks review of an March 20, 2009, order of the

7    BIA, affirming the June 28, 2007, decision of Immigration

8    Judge (“IJ”) Helen Sichel, which denied his application for

9    asylum and withholding of removal.      In re Jie Chen, No. A095

10   673 990 (B.I.A. Mar. 20, 2009), aff’g No. A095 673 990

11   (Immig. Ct. N.Y. City June 28, 2007).      We assume the

12   parties’ familiarity with the underlying facts and

13   procedural history in this case.

14        Under the circumstances of this case, we review both

15   the IJ’s and the BIA’s opinions “for the sake of

16   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

17   2008).   The applicable standards of review are well-

18   established.     See Salimatou Bah v. Mukasey, 529 F.3d 99, 110

19   (2d Cir. 2008); Manzur v. U.S. Dep’t of Homeland Sec., 494

20 F.3d 281, 289 (2d Cir. 2007).

21   I.   Asylum and Withholding of Removal

22        Substantial evidence supports the agency’s denial of

23   Chen’s application for relief.      Before the agency, Chen

                                     2
1    asserted that he feared persecution under China’s family

2    planning policy.   In light of the fact that Chen is

3    unmarried, has no children, has never been forcibly

4    sterilized, and has had no contact with China’s family

5    planning officials, the agency reasonably found his fear of

6    persecution on this ground too speculative to be well-

7    founded.   See Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d

8    Cir. 2005).

9        Moreover, the agency correctly concluded that Chen was

10   ineligible for asylum based on the forced sterilization of

11   his mother and aunts.   See Tao Jiang v. Gonzales, 500 F.3d
12   137, 140-41 (2d Cir. 2007) (citing Shi Liang Lin v. U.S.

13   Dep’t of Justice, 494 F.3d 296, 308-09 (2d Cir. 2007)).

14   Further, Chen has offered no evidence that family members of

15   those who undergo forced sterilization are actually

16   subjected to closer scrutiny by family planning officials or

17   that they are more likely to face forced sterilization

18   themselves.   See Jian Xing Huang, 421 F.3d at 128-29.

19       Although Chen argues that due to his illegal departure,

20   the Chinese government will impute to him an anti-government

21   political opinion, he fails to identify any record evidence

22   that would support such an argument.   See Yueqing Zhang v.



                                   3
1    Gonzales, 426 F.3d 540, 545 (2d Cir. 2005).    Moreover, with

2    respect to illegal departure claims, this Court has observed

3    that “[t]he possibility that an individual may suffer

4    prosecution for violating a generally applicable statute

5    does not, by itself, constitute a valid basis for granting

6    asylum.”    Qun Yang v. McElroy, 277 F.3d 158, 163 n.5 (2d

7    Cir. 2002) (per curiam); see also Matter of Sibrun, 18 I. &

8    N. Dec. 354, 359 (BIA 1983).

9          For these reasons, the agency did not err in finding

10   that Chen failed to establish a well-founded fear of future

11   persecution.    Accordingly, the agency reasonably denied his

12   asylum and withholding claims as they were based on the same

13   factual predicate.    See Paul v. Gonzales, 444 F.3d 148, 156

14   (2d Cir. 2006).

15   II.   CAT

16         Chen also challenges the agency’s denial of his

17   application for CAT relief, arguing that the background

18   evidence in the record demonstrates that it is more likely

19   than not that he will be tortured by Chinese government

20   officials on account of his illegal departure from that

21   country and by loan sharks with the acquiescence of

22   government officials on account of his unpaid debt.     We have

23   held that an applicant cannot demonstrate that he is more


                                    4
1    likely than not to be tortured “based solely on the fact

2    that [he] is part of the large class of persons who have

3    illegally departed China” and on generalized evidence

4    indicating that torture occurs in Chinese prisons.      Mu Xiang

5    Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 160 (2d Cir.

6    2005); see also Pierre v. Gonzales, 502 F.3d 109, 118-19 (2d

7    Cir. 2007).   Here, substantial evidence supports the

8    agency’s denial of Chen’s CAT claim, as Chen provided no

9    basis for the agency to conclude that he, or someone in his

10   “particular alleged circumstances,” faces an elevated risk

11   of torture.   See Mu-Xing Wang v. Ashcroft, 320 F.3d 130, 144

12   (2d Cir. 2003).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.    Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23
24
25



                                    5